SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (MARK ONE) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED:DECEMBER 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO COMMISSION FILE NUMBER:1-33796 CHIMERA INVESTMENT CORPORATION (Exact Name of Registrant as Specified in its Charter) MARYLAND 26-0630461 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 1211 Avenue of the Americas, Suite 2902 New York, New York (Address of Principal Executive Offices) (Zip Code) (646) 454-3759 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark whether the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesoNoþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer, large accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso Noþ At June 30, 2013, the aggregate market value of the voting stock held by non-affiliates of the Registrant was $2,941,478,436 based on the closing sale price on the New York Stock Exchange on that date. The number of shares of the Registrant’s Common Stock outstanding on May 30, 2014 was 1,027,509,949. CHIMERA INVESTMENT CORPORATION 2-K ANNUAL REPORT TABLE OF CONTENTS PAGE PART I ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 13 ITEM 1B. UNRESOLVED STAFF COMMENTS 49 ITEM 2. PROPERTIES 49 ITEM 3. LEGAL PROCEEDINGS 49 ITEM 4. MINE SAFETY DISCLOSURES 50 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 51 ITEM 6. SELECTED FINANCIAL DATA 53 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 54 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 82 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 87 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 87 ITEM 9A. CONTROLS AND PROCEDURES 87 ITEM 9B. OTHER INFORMATION 89 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 89 ITEM 11. EXECUTIVE COMPENSATION 95 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES FINANCIAL STATEMENTS F-1 SIGNATURES S-1 EXHIBITS SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We make forward-looking statements in this report that are subject to risks and uncertainties. These forward-looking statements include information about possible or assumed future results of our business, financial condition, liquidity, results of operations, plans and objectives. When we use the words ‘‘believe,’’ ‘‘expect,’’ ‘‘anticipate,’’ ‘‘estimate,’’ ‘‘plan,’’ ‘‘continue,’’ ‘‘intend,’’ ‘‘should,’’ ‘‘may,’’ ‘‘would,’’ ‘‘will’’ or similar expressions, we intend to identify forward-looking statements.Statements regarding the following subjects, among others, are forward-looking by their nature: ● our business and investment strategy; ● our ability to maintain existing financing arrangements and our ability to obtain future financing arrangements; ● our ability to timely file our periodic reports with the Securities and Exchange Commission, or SEC; ● our expectations regarding materiality or significance; ● the effectiveness of our disclosure controls and procedures; ● material weaknesses in our internal controls over financial reporting; ● additional information that may arise from the preparation of our financial statements; ● inadequacy of or weakness in our internal controls over financial reporting of which we are not currently aware or which have not been detected; ● general volatility of the securities markets in which we invest; ● the impact of and changes to various government programs; ● our expected investments; ● changes in the value of our investments; ● interest rate mismatches between our investments and our borrowings used to finance such purchases; ● changes in interest rates and mortgage prepayment rates; ● effects of interest rate caps on our adjustable-rate investments; ● rates of default, delinquencies or decreased recovery rates on our investments; ● prepayments of the mortgage and other loans underlying our mortgage-backed securities, or RMBS, or other asset-backed securities, or ABS; ● the degree to which our hedging strategies may or may not protect us from interest rate volatility; ● the potential delisting of our common stock from the New York Stock Exchange, or NYSE: ● impact of and changes in governmental regulations, tax law and rates, accounting guidance, and similar matters; ● availability of investment opportunities in real estate-related and other securities; 1 ● availability of qualified personnel; ● estimates relating to our ability to make distributions to our stockholders in the future; ● our understanding of our competition; ● market trends in our industry, interest rates, the debt securities markets or the general economy; ● our ability to maintain our classification as a real estate investment trust, or REIT, for federal income tax purposes; and ● our ability to maintain our exemption from registration under the Investment Company Act of 1940, as amended, or 1940 Act. The forward-looking statements are based on our beliefs, assumptions and expectations of our future performance, taking into account all information currently available to us. You should not place undue reliance on these forward-looking statements. These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to us. Some of these factors are described under the caption ‘‘Risk Factors’’ in this 2013 Form 10-K.If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made. New risks and uncertainties arise from time to time, and it is impossible for us to predict those events or how they may affect us.Except as required by law, we are not obligated to, and do not intend to, update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Special Note Regarding this Form 10-K Unless otherwise indicated herein or as may be required by law, the disclosure included in this Form 10-K is presented as of December 31, 2013.Accordingly, this Form 10-K does not reflect all events occurring after December 31, 2013 (except as required by law, or as required by ASC 855, Subsequent Events), and we have not undertaken to update each and every item included in this Form 10-K to reflect such events.Therefore, this Form 10-K should be read in conjunction with our filings we have previously made with the SEC subsequent to December 31, 2013. 2 PART I Item 1.Business The Company We are a specialty finance company that invests, either directly or indirectly through our subsidiaries, in residential mortgage-backed securities, or RMBS, residential mortgage loans, commercial mortgage loans, real estate-related securities and various other asset classes.We elected to be taxed as a REIT for federal income tax purposes commencing with our taxable year ended December 31, 2007.Therefore, we generally will not be subject to federal income tax on our taxable income that is distributed to our stockholders.We were incorporated in Maryland in June 2007 and commenced operations in November 2007.We listed our common stock on the NYSE in November 2007 and trade under the symbol “CIM”. We are externally managed by Fixed Income Discount Advisory Company, which we refer to as our Manager or FIDAC.Our Manager is an investment advisor registered with the SEC.Additionally, our Manager is a wholly-owned subsidiary of Annaly Capital Management, Inc., or Annaly, a NYSE-listed REIT, which has a long track record of managing investments in U.S. government agency mortgage-backed securities, or Agency RMBS, and other real-estate related investments. Our Manager We are externally managed and advised by FIDAC, a fixed-income management company, pursuant to a management agreement.All of our officers are employees of our Manager or one of its affiliates.We believe our relationship with our Manager enables us to leverage our Manager’s well-respected and established portfolio management resources for each of our targeted asset classes and we utilize our Manager’s infrastructure, including its investment professionals that focus on residential mortgage loans, Agency RMBS, that are guaranteed by the Federal National Mortgage Association, or Fannie Mae, the Federal Home Loan Mortgage Corporation, or Freddie Mac, and the Government National Mortgage Association, or Ginnie Mae, Non-Agency RMBS, commercial mortgage loans, commercial mortgage-backed securities, or CMBS, and ABS.Additionally, we utilize our Manager’s finance and administration functions, which address accounting, legal, compliance, investor relations and operational matters, including portfolio management, trade allocation and execution, securities valuation, risk management and information technologies in connection with the performance of its duties.Our Manager commenced active investment management operations in 1994. Our Manager is responsible for administering our business activities and day-to-day operations.Pursuant to the terms of the management agreement, our Manager provides us with our management team, including our officers, along with appropriate support personnel.Our Manager is at all times subject to the supervision and oversight of our Board of Directors and has only such functions and authority as we delegate to it. Our Investment Strategy Our objective is to provide attractive risk-adjusted returns to our investors over the long-term, primarily through dividends and secondarily through capital appreciation.We intend to achieve this objective by investing in a diversified investment portfolio of RMBS, residential mortgage loans, real estate-related securities and various other asset classes, subject to maintaining our REIT status and exemption from registration under the 1940 Act.The RMBS, ABS, CMBS, and CDOs we purchase may include investment-grade and non-investment grade classes, including the BB-rated, B-rated and non-rated classes. We rely on our Manager’s expertise in identifying assets within our target asset classes.Our Manager makes investment decisions based on various factors, including expected cash yield, relative value, risk-adjusted returns, current and projected credit fundamentals, current and projected macroeconomic considerations, current and projected supply and demand, credit and market risk concentration limits, liquidity, cost of financing and financing availability, as well as maintaining our REIT qualification and our exemption from registration under the 1940 Act. 3 Over time, we will modify our investment allocation strategy as market conditions change to seek to maximize the returns from our investment portfolio.We believe this strategy, combined with our Manager’s experience, will enable us to pay dividends and achieve capital appreciation through various changing interest rate and credit cycles and provide attractive long-term returns to investors. Our targeted asset classes and the principal investments we have made and in which we may in the future invest are: Asset Class Principal Investments RMBS ●
